271 S.W.3d 636 (2008)
Jonathan BAERG, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90968.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
Lisa M. Stroup, St. Louis, MO, for Movant/Appellant.
*637 Jeremiah W. (Jay) Nixon, Attorney General, Cory Lee Atkins, Assistant Atty. Gen., Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Jonathan Baerg, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by failing to investigate or endorse a witness to testify.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).